“Forging Retail Partnerships through Innovative Products” Address: 350 Jim Moran Blvd., Suite 120 Deerfield Beach, FL 33442 Tel: 954-252-3440 Fax:954-252-3442 Corporate Website: www.chdtcorp.com Product Websites: www.capstoneindistries.com www.stptools.com www.takeanyware.com Industry: Consumer Packaged Goods Bank: Sterling National Bank Auditor/Accountant: Robison Hill & Co. Revenue: 9 mos ending 9/08$4.3M 9 mos ending 9/07$1.4M Market Information: TickerCHDO.OB (millions) Market cap$10M Shares outstanding557.94 Float290.10 Management: Howard Ullman, Chairman Stewart Wallach, CEO Jill Mohler, Secretary Business Description: Formerly China Direct Trading Company, CHDT Corporation is a management company with operating subsidiaries focused on designing and manufacturing consumer products for the North American retail markets. Capstone Industries produces Consumer Packaged Goods(CPG) ·STP®-branded tools and automotive accessories ·Take™ - Secure USB devices “Personal Pocket Safe™” and “Secret Diary™” ·Capstone Lighting- Book Lights, Task Lights and Eco-i-lite™ Distribution Channels: ·Automotive- Joe’s, Kragan Auto, ·Book Retailers- Barnes & Noble ·Mass Retailers- Target and Walmart ·Online- Amazon, Fingerhut, Smarthome, ·Warehouse Clubs- Bj’s, Costco, and Sam’s Club, · Company Background:CHDT Corporation (CHDO.OB) is a publicly traded company based in South Florida. Originally formed in Colorado in 1989, it was reincorporated in Florida in 2004 under the name China Direct Trading Corporation. In June of 2007, the name was changed to CHDT Corporation to properly reflect the fact that global sourcing and direct sales to retailers, not trading, will play an important role in our business units. Strategy:We intend to become a major producer of innovative products within numerous CPG categories in North America, through product development and acquisitions.We expect to bring new ideas and concepts to these categories through innovation and new technology within the following guidelines: ·Designed for the shopper and consumer for common uses and tasks. ·Represent a compelling value. ·Has reasonable profit and profit margin opportunity ·Acceptable market penetration costs Keys to Success: · · Experienced management team · Proprietary products and new technologies · Speed-to-market · Low overhead · 2008 revenue growth over 250% · Profitable for 2009 Media Recognition of CHDT Products: Our proprietary products and new technologies have been featured by a wide range of media.In particular the Personal Pocket Safe™ and Secret Diary™, a USB device with a locking keypad, have been featured in publications including
